— Appeal by defendant from a judgment of the County Court, Westchester County (Nastasi, J.), rendered March 12, 1982, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Examination of the record establishes that the defendant’s guilty plea was entered after a discussion between counsel and his mother. The court informed defendant that it would consider adjudicating him a youthful offender at the time of sentence but it made no promise to do so, indicating that it would await the receipt of a probation report. At the time of sentence the court reviewed the probation report which indicated that in 1980 a misdemeanor conviction was vacated and replaced by a youthful offender adjudication on which defendant was sentenced to a term of probation for one year. Because of this history, the court felt constrained to sentence defendant to a term of five years’ probation and the restitution of $85. Prior to sentence the court advised defendant that no promise was made to give youthful offender treatment and defendant made no application to withdraw his plea. There was no abuse of discretion by the court in arriving at its determination (cf. People v Johnson, 92 AD2d 672). Moflen, P. J., Lazer, Gibbon and Brown, JJ., concur.